Citation Nr: 1629567	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  12-11 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for residuals of colon cancer.

2. Entitlement to an initial compensable rating for essential hypertension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to December 1972 and from January 2008 to June 2008.  He had additional periods of active Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran's claims file is now in the jurisdiction of the Montgomery, Alabama RO.

This appeal was before the Board in November 2014, when it was remanded for further development.


FINDINGS OF FACT

1. For the entire appellate period, the Veteran's residuals of colon cancer resulted in, at worst, slight symptoms due to peritoneal adhesions.

2. For the entire appellate period, the Veteran's essential hypertension resulted in use of continuous medication, but not diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more; there is not a history of diastolic pressure predominantly 100 or more.


CONCLUSIONS OF LAW

1. The criteria for an initial 	rating in excess of 10 percent for residuals of colon cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7301, 7329, 7343 (2015).

2. The criteria for an initial compensable rating for essential hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2010 letter provided notice on the "downstream" issues of disability ratings and effective dates, prior to the July 2010 rating decision.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  This notice was timely.

Regarding the duty to assist, the Veteran's service, VA, and private treatment records have been secured.  The Board finds that receipt of recent medical records substantially complied with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any additional records that could be used to support his claims for increased ratings for his residuals of colon cancer and essential hypertension.

The Veteran was provided VA examinations in connection with the claims, including examinations obtained as part of the prior Board remand.  The Board finds the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.  See id.

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  As directed by the previous remand, the AOJ obtained additional medical records and new VA examinations.  The Board finds that the AOJ complied with the remand directives.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).


In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

Residuals of Colon Cancer

The Veteran's residuals of colon cancer have been rated as 10 percent disabling under Diagnostic Code 7343-7329.  38 C.F.R. § 4.114, Diagnostic Code 7343-7329 (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.  Here, the Veteran's disability was rated by analogy to impairment from malignant neoplasms of the digestive system (Diagnostic Code 7343) and resection of the large intestine (Diagnostic Code 7329).

Diagnostic Code 7343 provides that if there has been no local recurrence or metastasis, rate on residuals.  38 C.F.R. § 4.114, DC 7343 (2015).  Since the Veteran's claim for service connection, he has not been shown to have local recurrence or metastasis.  His residuals have been shown to consist of a previous right hemicolectomy.

Diagnostic Code 7329 provides that resection of the large intestine with slight symptoms is rated 10 percent disabling.  Resection of the large intestine with moderate symptoms is rated 20 percent disabling.  Resection of the large intestine with severe symptoms, objectively supported by examination findings, is rated 40 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7329 (2015).

The terms "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

A Note to this diagnostic code directs that where residual adhesions constitute the predominate disability, the disability should be rated under diagnostic code 7301.

Diagnostic Code 7301 provides that a mild disability warrants a noncompensable rating.  A moderate disability with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension warrants a 10 percent rating.  Moderately severe disability with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain warrants a 30 percent rating.  Severe disability with definite partial obstruction shown by X-ray; with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis , ruptured appendix, perforated ulcer, or operation with drainage warrants a 50 percent rating. 

On May 2010 VA examination, the Veteran reported that a recent computer tomography (CT) scan from April 2009 was within normal limits, and a November 2009 colonoscopy demonstrated no polyps.  He stated he was seen regularly to monitor for any recurrences.  His current symptoms included a right upper quadrant scar.  The Veteran denied any pain, tenderness, warmth, redness, swelling, or itching.  Functionally, he denied any deficits related to the scar.  He also denied any other specific residuals related to his previous right upper colectomy, including abdominal pain, black or bloody stools, or diarrhea.  Functionally, he denied any deficits other than slight problems performing physical training such as sit-ups.

On September 2012 VA examination, the examiner noted the Veteran did not require continuous medication to control an intestinal condition, and he did not have any signs or symptoms attributable to intestinal surgery, to include weight loss or inability to gain weight or interference with absorption and nutrition attributable to resection of the small intestine.  His intestinal condition did not require an ilestomy or colostomy, and he does not have a persistent intestinal fistula attributable to a surgical intestinal condition.  While the Veteran has a scar as a result of his surgery, it is not painful or unstable, and the total area is not greater than 39 square cm (6 square inches).  The examiner noted the Veteran remained clinically and radiographically in complete remission, and that intestinal surgery residuals did not impact his ability to work.

On January 2015 VA examination, an examiner noted the Veteran had resection of the large intestine and peritoneal adhesions attributable to the resection.  The Veteran reported intermittent pain in the right side of his abdomen at the site of resection, which his doctor attributed to adhesions.  He denied changes in his bowels or other abdominal pain.  The examiner noted the Veteran had slight symptoms attributable to resection of the large intestine, described as occasional pulling/tugging pain in right abdomen internally where the right colon was resected, and abdominal pain and/or colic pain.  Continuous medication was not required to control his intestinal condition.  No other symptoms were noted, and intestinal surgery residuals did not impact the Veteran's ability to work.

On review of the record, including the Veteran's medical records, the Board finds that the disability picture presented by the Veteran's residuals of colon cancer shows no more than a 10 percent disability rating for the entire appellate period.  There is no period during which the preponderance of the evidence shows that the Veteran's symptoms rose to the level represented by the type of symtpoms listed as indicative of a 30 percent rating under Diagnostic Code 7301 nor is there indication a staged rating is appropriate.  The record shows that the predominant disability is adhesions.

The Board has considered whether a higher rating may be warranted under other criteria.  Although there is an associated scar, examination did not show that the scar is painful.  The Board is sympathetic to the Veteran's complaints, but does not find, unfortunately, a basis for a higher rating.

Accordingly, the Board finds that entitlement to an initial rating in excess of 10 percent for the entire appellate period is not warranted.  The preponderance of the evidence is against the claim for increase and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Essential Hypertension

The Veteran's essential hypertension has been rated as 0 percent disabling under Diagnostic Code 7101, used for rating hypertensive vascular disease (hypertension and isolated systolic hypertension).  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

Diagnostic Code 7101 provides a 10 percent rating for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is provided for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is provided for diastolic pressure predominantly 120 or more 40.  A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  Id.

Note 1 to DC 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.

Note 2 to DC 7101 provides that hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be evaluated as part of the condition causing it rather than by a separate evaluation.

Note 3 to DC 7101 provides that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.

On May 2010 VA examination, the Veteran reported taking medication for his hypertension without any side effects.  He denied any symptoms when his blood pressure was elevated, and also denied lower extremity edema, chest pain, heart disease, or history of stroke.  His blood pressure was 137/91 when sitting, 134/85 when lying down, and 128/89 when standing.  The diagnosis of essential hypertension was confirmed.

On September 2012 VA examination, the examiner noted the Veteran had been taking medications with good control of blood pressure, and that he had no cardiac problems or renal failure.  His treatment plan included taking continuous medication, and he did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  His blood pressure readings on examination were 132/84, 127/85, and 137/95.  The examiner noted the Veteran's hypertension did not impact his ability to work.

On January 2015 VA examination, the examiner reported the Veteran's treatment plan included taking continuous medication for hypertension.  He was not noted to have a history of a diastolic blood pressure elevation to predominantly 100 or more.  His blood pressure readings were 164/107, 160/90, and 150/80.  The examiner noted that his blood pressure readings at the time of the examination were higher than normal because he only took one of his two medications prior to examination.  The examiner further indicated that hypertension did not impact the Veteran's ability to work.

On review of the record, the Board finds that the disability picture presented by the Veteran's essential hypertension shows no more than a noncompensable percent disability rating for the entire appellate period.  There is no period during which the preponderance of the evidence shows that the Veteran had diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  While the medical records reflect continuous medication, there is no evidence of a history of diastolic pressure predominantly 100 or more.  Further, there is no indication a staged rating is appropriate.  Although cognizant of the evidence of a few reading in the STRs of more than 100, the significant majority are lower; the Board finds that the preponderance of the evidence is against a finding that this criteria for a 10 percent rating are met.

Accordingly, the Board finds that entitlement to an initial compensable rating for the entire appellate period is not warranted.  The preponderance of the evidence is against the claim for increase and the claim must be denied.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's residuals of colon cancer and essential hypertension under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's residuals of colon cancer and essential hypertension symptomatology to the applicable criteria, the Board finds that the degrees of disability shown are encompassed by the rating schedule.  The Veteran's residuals of colon cancer have resulted in slight symptoms in the form of peritoneal adhesions, and his essential hypertension have resulted in high blood pressure controlled with medication.  The symptomatology and effects on daily living are contemplated by the rating criteria and do not present an exceptional disability picture.  There is no evidence the disabilities have marked impact the Veteran's ability to work.  Frequent hospitalization is not shown.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the ratings for residuals of colon cancer and essential hypertension is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the evidence of record does not suggest, and the Veteran has not alleged unemployability due to these disabilities.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for entitlement to a total rating based on individual unemployability (TDIU) will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board finds that the matter of entitlement to TDIU is not raised in the context of these claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of colon cancer is denied.

Entitlement to an initial compensable rating for essential hypertension is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


